                               Case 2:19-cv-05227-FMO-JEM Document 40 Filed 10/08/20 Page 1 of 2 Page ID #:275



                                1
                                2
                                3
                                4
                                5
                                6                                                               JS-6
                                7
                                8
                                9
                               10                        UNITED STATES DISTRICT COURT
                               11                      CENTRAL DISTRICT OF CALIFORNIA
                               12   SANDRA TAM,                             CASE NO. 2:19-cv-05227-FMO-JEMx
Northridge, California 91324




                               13
 KANTOR & KANTOR LLP




                                                Plaintiff,
  19839 Nordhoff Street

       (818) 886 2525




                               14                                           JUDGMENT
                                          vs.
                               15
                                    UNUM LIFE INSURANCE
                               16   COMPANY OF AMERICA,
                               17               Defendant.
                               18
                               19
                               20         Pursuant to the Court’s Order Regarding Cross Motions for Judgment
                               21   (Docket No. 38):
                               22         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff
                               23   Sandra Tam (“TAM”) shall have Judgment in her favor and against Defendant First
                               24   Unum Life Insurance Company, (erroneously sued as Unum Life Insurance
                               25   Company of America) (“UNUM”) on her claim for long term disability benefits
                               26   under the employee benefit plan established by MUFG Union Bank, N.A. (the
                               27   “Plan”).
                               28

                                                                         1
                                                                     JUDGMENT
                               Case 2:19-cv-05227-FMO-JEM Document 40 Filed 10/08/20 Page 2 of 2 Page ID #:276



                                1          As set forth in the Court’s Order Regarding Cross Motion for Judgment
                                2   (“Order”), the Court finds TAM met her burden of proof to establish that she was
                                3   disabled from her own occupation under the terms of the Plan during the Plan’s
                                4   elimination period and for the following twenty four months; and for the period
                                5   thereafter, in light of the severity of Plaintiff’s medical condition as reflected in the
                                6   record, the Court is convinced TAM is also unable to perform the duties of any
                                7   gainful occupation pursuant to the terms of the Plan.
                                8          It is FURTHER ORDERED, ADJUDGED, and DECREED that UNUM shall
                                9   pay retroactive long term disability benefits to TAM pursuant to the terms of the
                               10   Plan to the date of Judgment; and shall reinstate coverage and continue paying long
                               11   term disability benefits to TAM until such time as TAM no longer meets the
                               12   definition of disability set forth in the Plan as interpreted consistent with this
Northridge, California 91324




                               13   Court’s Order and Judgment;
 KANTOR & KANTOR LLP
  19839 Nordhoff Street

       (818) 886 2525




                               14          It is FURTHER ORDERED, ADJUDGED, and DECREED that UNUM shall
                               15   also pay prejudgment interest to TAM on the amount of benefits outstanding in the
                               16   amount of three percent (3%) per annum;
                               17          It is FURTHER ORDERED, ADJUDGED, and DECREED, that the parties
                               18   are to meet and confer on the issue of attorney’s fees. If the parties are unable to
                               19   resolve the issue of Plaintiff’s entitlement to attorneys’ fees and costs under ERISA
                               20   during their post-judgment meet and confer discussions on the issue, TAM shall file
                               21   a Motion for Attorneys’ Fees and Costs forty (40) days from the date this Judgment
                               22   is entered. UNUM shall be entitled to file its brief in opposition to Plaintiff’s
                               23   Motion fourteen (14) days following the filing of the Motion, and TAM shall be
                               24   entitled to file a Reply to UNUM’s Opposition seven (7) days after the Opposition
                               25   is filed.
                               26
                               27   DATED: October 8, 2020                   _____________/s/_______________
                                                                                  Hon. Fernando M. Olguin
                               28                                                 United States District Judge

                                                                              2
                                                                          JUDGMENT
